                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA



 JOHN HART,
                                                  Case No. 2:17-cv-05055-JDW
               Plaintiff,

               v.

 THOMAS TARRANT, et al.,

               Defendants.


                                            ORDER

       AND NOW, this 30th day of October, 2019, upon consideration of John Hart’s Motion for

Summary Judgment (ECF No. 26), Thomas Tarrant and Kimberly Ann Mackey’s Response in

Opposition (ECF No. 33), Tarrant and Mackey’s Motion for Summary Judgment (ECF No. 27),

and Hart’s Response in Opposition (ECF No. 30), including all attachments thereto, and for the

reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS as follows:

       1.     Tarrant and Mackey’s Motion for Summary Judgment (ECF No. 27) is

GRANTED;

       2.     Hart’s Motion for Summary Judgment (ECF No. 26) is DENIED;

       3.     Summary judgment is ENTERED in favor of Tarrant and Mackey and against

Hart; and

       4.     The Clerk of Court shall close this case for statistical purposes.


                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
